Order entered May 6, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01753-CV

                                  TODD PRUETT, Appellant

                                                V.

                               LISA CLAYTON, M.D., Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-14518

                                            ORDER
       We GRANT appellant’s May 1, 2014 motion for extension of time to file brief and

ORDER the brief be filed no later than July 1, 2014. Appellant is cautioned that no further

extensions will be granted absent exigent circumstances and that failure to timely file the brief

may result in dismissal of the appeal without further notice.


                                                       /s/      ELIZABETH LANG-MIERS
                                                                JUSTICE